UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 29, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-11392 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of Registrant as specified in its charter) South Carolina 57-0525804 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 70 Commerce Center Greenville, South Carolina 29615 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (864) 288-8877 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock, No Par Value – 2,952,416 shares as of August 12, 2013 INDEX SPAN-AMERICA MEDICAL SYSTEMS, INC. PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets – June 29, 2013 and September 29, 2012 3 Consolidated Statements of Comprehensive Income – Three and nine months ended June 29, 2013 and June 30, 2012 4 Consolidated Statements of Cash Flows – Nine months ended June 29, 2013 and June 30, 2012 5 Notes to Consolidated Financial Statements – June 29, 2013 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 6. Exhibits 23 SIGNATURES 24 OFFICER CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS Span-America Medical Systems, Inc. Consolidated Balance Sheets June 29, September 29, 2013 2012 (Unaudited) (Note) Assets Current assets: Cash and cash equivalents $ 3,598,067 $ 2,665,302 Accounts receivable, net of allowances of $278,000 (June 29, 2013) and $233,000 (Sept. 29, 2012) 10,103,953 8,238,266 Inventories - Note 4 6,599,971 9,418,842 Deferred income taxes 613,420 613,420 Prepaid expenses 808,603 314,912 Total current assets 21,724,014 21,250,742 Property and equipment, net - Note 5 5,212,237 5,390,675 Goodwill 4,435,253 4,610,615 Intangibles, net - Note 6 3,458,959 3,990,887 Other assets - Note 7 2,631,868 2,404,847 $ 37,462,331 $ 37,647,766 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 3,740,830 $ 3,360,859 Accrued and sundry liabilities 3,420,807 3,359,487 Total current liabilities 7,161,637 6,720,346 Deferred income taxes 289,442 293,149 Deferred compensation 509,408 554,287 Total long-term liabilities 798,850 847,436 Total liabilities 7,960,487 7,567,782 Commitments and contingencies - Note 11 Shareholders' equity: Common stock, no par value, 20,000,000 shares authorized; issued and outstanding shares 2,951,894 (June 29, 2013) and 2,919,250 (Sept. 29, 2012) 3,071,544 2,757,359 Additional paid-in capital 865,834 838,252 Retained earnings 25,994,264 26,199,977 Accumulated other comprehensive (loss)/income ) 284,396 Total shareholders' equity 29,501,844 30,079,984 $ 37,462,331 $ 37,647,766 Note: The Balance Sheet at September 29, 2012 has been derived from the audited financial statements at that date. The accompanying notes are an integral part of these consolidated financial statements. 3 Span-America Medical Systems, Inc. Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Nine Months Ended June 29, June 30, June 29, June 30, 2013 2012 2013 2012 Net sales $ 18,621,212 $ 16,937,129 $ 56,904,627 $ 58,364,557 Cost of goods sold 12,396,380 11,789,275 38,760,002 40,999,334 Gross profit 6,224,832 5,147,854 18,144,625 17,365,223 Selling and marketing expenses 2,903,918 2,658,221 8,166,201 7,731,704 Research and development expenses 311,030 279,268 978,777 780,474 General and administrative expenses 1,195,663 1,064,464 3,295,323 3,304,162 4,410,611 4,001,953 12,440,301 11,816,340 Operating income 1,814,221 1,145,901 5,704,324 5,548,883 Non-operating income (expense): Interest expense ) Other 823 ) ) ) Net non-operating (expense) income ) Income before income taxes 1,811,884 1,123,454 5,664,330 5,501,420 Provision for income taxes 589,000 380,000 1,844,000 1,808,000 Net income 1,222,884 743,454 3,820,330 3,693,420 Other comprehensive income (loss), after tax: Foreign currency translation (loss) gain ) Comprehensive income $ 851,371 $ 527,424 $ 3,106,136 $ 3,610,296 Net income per share of common stock - Note 9: Basic $ 0.41 $ 0.25 $ 1.30 $ 1.28 Diluted 0.41 0.25 1.28 1.26 Dividends per common share (1) $ 0.125 $ 0.125 $ 1.375 $ 0.345 Weighted average shares outstanding: Basic 2,951,894 2,919,250 2,939,057 2,884,191 Diluted 3,002,567 2,975,863 2,993,317 2,937,343 The accompanying notes are an integral part of these consolidated financial statements. (1) Dividends per share for the nine months ended June 29, 2013 include a special dividend of $1.00 per share paid on December 4, 2012. 4 Span-America Medical Systems, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 29, June 30, Operating activities: Net income $ 3,820,330 $ 3,693,420 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 954,345 899,775 Provision for losses on accounts receivable 49,784 ) Gain on sale and disposal of property and equipment ) - Increase in cash value of life insurance ) ) Deferred compensation ) ) Stock compensation expense 27,582 54,198 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories 2,716,959 2,241,060 Prepaid expenses and other assets ) 288,275 Accounts payable and accrued expenses 517,142 ) Net cash provided by operating activities 5,432,488 5,598,171 Investing activities: Acquisition of M.C. Healthcare - ) Proceeds from sale of securities available for sale - 4,000,000 Purchases of property and equipment ) ) Proceeds from sale of property and equipment 7,850 - Payments for other assets ) ) Net cash used for investing activities ) ) Financing activities: Proceeds of long-term debt - 9,300,000 Repayment of long-term debt - ) Dividends paid ) ) Common stock issued upon exercise of options 147,665 68,946 Net cash (used for) provided by financing activities ) 75,428 Effect of exchange rates on cash ) ) Increase in cash and cash equivalents 932,765 664,994 Cash and cash equivalents at beginning of period 2,665,302 2,124,406 Cash and cash equivalents at end of period $ 3,598,067 $ 2,789,400 The accompanying notes are an integral part of these consolidated financial statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 29, 2013 1. SIGNIFICANT ACCOUNTING POLICIES Span-America Medical Systems, Inc., a South Carolina corporation (the “Company,” “Span,” “Span-America,” “we,” “us” or “our”), has prepared the accompanying unaudited financial statements in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine-month period ended June 29, 2013 are not necessarily indicative of the results that may be expected for the fiscal year ending September 28, 2013. For further information, refer to our Annual Report on Form 10-K for the fiscal year ended September 29, 2012. Principles of Consolidation The consolidated financial statements include the accounts of the Company and Span Medical Products Canada Inc., a British Columbia corporation (“Span-Canada”), its wholly-owned subsidiary. Significant inter-company accounts and transactions have been eliminated. Foreign Currency Translation The assets and liabilities of Span-Canada, operating under the name “M.C. Healthcare Products,” which uses the Canadian dollar as its functional currency, are translated into U.S. dollars at the quarter-end exchange rate. Revenues and expenses are translated at weighted average exchange rates. The resulting translation adjustments are recorded as a separate component of shareholders’ equity. Recently Issued Accounting Standards Accounting standards that have been issued or proposed by the Financial Accounting Standards Board (“FASB”) or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on our financial statements upon adoption. Stock-Based Compensation We measure and recognize compensation expense for all stock-based payments at fair value. Stock-based payments include stock option grants. We have granted options to purchase common stock to some of our employees under various plans at prices equal to the market value of the stock on the dates the options were granted. New shares of stock are issued upon share option exercise. We do not have treasury stock. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions for grants made in fiscal 2011: risk-free interest rate of 2.54%; dividend yield of 2.5%; volatility factor of the expected market price of our common stock of 43.02%; and a weighted average expected life of the options of 9.0 years. No options were granted during the nine months ended June 29, 2013 or during fiscal year 2012. 6 2. ACQUISITION OF ASSETS OF M.C. HEALTHCARE PRODUCTS INC. On December 9, 2011, we acquired, through Span-Canada (a new wholly-owned subsidiary), substantially all of the assets of M.C. Healthcare Products Inc. (“MCHP” or “M.C. Healthcare”) for approximately $9,800,000, including cash of approximately $7,980,000 at the time of closing and approximately $354,000 for the post-closing working capital adjustment, paid in January 2012, plus 100,000 shares of Span-America common stock valued at approximately $1,441,000. MCHP manufactures medical bed frames and related products. We funded the acquisition through a combination of cash on hand, proceeds from the sale of securities available for sale and proceeds of approximately $6,500,000 from our revolving credit facility. No cash was acquired from MCHP. The excess of the consideration transferred over the net tangible and intangible assets was reflected as goodwill of approximately $2,530,000. The allocation of the total consideration to the fair value of the assets acquired and liabilities assumed in U.S. dollars as of December 9, 2011 is as follows: Receivables $ 1,800,000 Inventories 2,210,000 Intangibles 3,980,000 Other current assets 60,000 Equipment 300,000 Goodwill 2,530,000 Liabilities assumed ) Contingent consideration ) Deferred tax liability ) $ 9,690,000 For the Company’s third fiscal quarter ended June 29, 2013, Span-Canada contributed net revenues of approximately $3,500,000 and operating income of approximately $211,000 compared with the same period last year when Span-Canada’s net revenues were approximately $2,300,000 and operating loss was approximately $68,000. For the nine months ended June 29, 2013, Span-Canada contributed net sales of approximately $9,400,000 and operating income of approximately $756,000. For the period from December 9, 2011, the date of the MCHP asset acquisition, through June 30, 2012, Span-Canada contributed net sales of approximately $8,300,000 and operating income of approximately $1,048,000. These results are included in the Consolidated Financial Statements for the fiscal quarters ended June 29, 2013 and June 30, 2012. 7 3. FAIR VALUE OF FINANCIAL INSTRUMENTS The following table summarizes information on the fair value measurement of the Company’s assets as of June 29, 2013 and September 29, 2012 grouped by the categories described by the FASB: Total Quoted prices in active markets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Cash value of life insurance policies: June 29, 2013 $ - $ - September 29, 2012 $ - $ - 4. INVENTORIES June 29, September 29, Raw materials $ 4,798,510 $ 5,471,177 Work in process 603,313 675,701 Finished goods 1,769,148 3,866,964 Reserve for obsolescence ) ) $ 6,599,971 $ 9,418,842 5. PROPERTY AND EQUIPMENT June 29, September 29, Land $ 469,718 $ 469,718 Land improvements 486,698 486,698 Buildings 6,892,288 6,892,288 Machinery and equipment 8,324,872 7,940,067 Furniture and fixtures 488,346 488,346 Automobiles 11,421 11,554 16,673,343 16,288,671 Less accumulated depreciation ) ) $ 5,212,237 $ 5,390,675 8 6. INTANGIBLES June 29, September 29, Patents and trademarks $ 2,080,436 $ 2,023,060 Trade names 428,606 458,493 Non-compete agreements 187,816 200,913 Customer relationships 3,150,498 3,370,184 5,847,356 6,052,650 Less accumulated amortization ) ) Net intangibles $ 3,458,959 $ 3,990,887 Changes in balances shown for trade names, non-compete agreements and customer relationships result solely from foreign currency fluctuations. 7. OTHER ASSETS June 29, September 29, Cash value of life insurance policies - Note 3 $ 2,259,987 $ 2,133,935 Other 371,881 270,912 $ 2,631,868 $ 2,404,847 8. PRODUCT WARRANTIES We offer warranties of various lengths to our customers, depending on the specific product sold. The warranties require us to repair or replace non-performing products during the warranty period at no cost to the customer. At the time revenue is recognized for products covered by warranties, we record a liability for estimated costs that may be incurred under our warranties. The costs are estimated based on historical experience, any specific warranty problems that have been identified and recovery of secondary warranty cost from component suppliers. The amounts shown below are presented net of any estimated cost recovery from suppliers. Although historical warranty costs have been within our estimations, there can be no assurance that future warranty costs will not exceed historical amounts. We regularly evaluate the adequacy of the warranty liability and adjust the balance as necessary. 9 Changes in our product warranty liability for the nine months ended June 29, 2013 and June 30, 2012 are as follows: Nine Months Ended June 29, June 30, Accrued liability at beginning of period $ 378,643 $ 480,000 Increase (Decrease) in reserve 98,276 ) Increase in reserve as a result of MCHP asset acquisition - 39,000 Expenses ) ) Accrued liability at end of period $ 352,032 $ 356,000 9. EARNINGS PER SHARE OF COMMON STOCK The following table sets forth the computation of basic and diluted earnings per share of our common stock. Three Months Ended Nine Months Ended June 29, June 30, June 29, June 30, Numerator for basic and diluted earnings per share: Net income $ 1,222,884 $ 743,454 $ 3,820,330 $ 3,693,420 Denominator: Denominator for basic earnings per share: Weighted average shares 2,951,894 2,919,250 2,939,057 2,884,191 Effect of dilutive securities: Employee stock options and restricted stock 50,673 56,613 54,260 53,152 Denominator for diluted earnings per share: Adjusted weighted average shares and assumed conversions 3,002,567 2,975,863 2,993,317 2,937,343 Net income per share of common stock: Basic $ 0.41 $ 0.25 $ 1.30 $ 1.28 Diluted $ 0.41 $ 0.25 $ 1.28 $ 1.26 10. OPERATIONS AND INDUSTRY SEGMENTS For management and reporting purposes, we divide our business into two segments: medical and custom products. This industry segment information corresponds to the markets in the United States and Canada for which we manufacture and distribute our various products. 10 As described in Note 2, on December 9, 2011, we acquired substantially all of the assets of M.C. Healthcare, which manufactures and markets medical bed frames and related products. M.C. Healthcare’s operations are reported as part of our medical segment. The following table summarizes certain information on industry segments: Three Months Ended Nine Months Ended June 29, June 30, June 29, June 30, Net sales: Medical $ 13,427,180 $ 11,618,522 $ 36,319,007 $ 34,792,619 Custom products 5,194,032 5,318,607 20,585,620 23,571,938 Total $ 18,621,212 $ 16,937,129 $ 56,904,627 $ 58,364,557 Operating profit: Medical $ 1,816,406 $ 1,101,343 $ 4,129,152 $ 3,809,075 Custom products 179,703 238,157 2,074,631 2,200,179 Total 1,996,109 1,339,500 6,203,783 6,009,254 Corporate expense ) Other expense ) Income before income taxes $ 1,811,884 $ 1,123,454 $ 5,664,330 $ 5,501,420 Total sales by industry segment include sales to unaffiliated customers, as reported in our statements of comprehensive income. In calculating operating profit, non-allocable general corporate expenses, interest expense, other income, and income taxes are not included, but certain corporate operating expenses incurred for the benefit of all segments are included on an allocated basis. 11. COMMITMENTS AND CONTINGENCIES From time to time we are defendants in legal actions involving claims arising in the normal course of business. We believe that, as a result of legal defenses and insurance arrangements, none of these actions should have a material adverse effect on our operations or financial condition. 11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The statements contained in this Quarterly Report that are not historical facts are forward-looking statements that involve risks and uncertainties. We wish to caution the reader that these forward-looking statements, such as our expectations for future sales results or future expense changes compared with previous periods, are only predictions. These forward-looking statements may be generally identified by the use of forward-looking words and phrases such as “will,” “intends,” “may,” “believes,” “anticipates,” “should” and “expects,” and are based on our current expectations or beliefs concerning future events that involve risks and uncertainties. Actual events or results may differ materially as a result of risks and uncertainties facing our Company as described in (a) “Part II, Item 1A. Risk Factors” below, (b) “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended September 29, 2012, (c) other risks referenced in our Securities and Exchange Commission filings or (d) other unanticipated risks. We disclaim any obligation to update publicly any forward-looking statement, whether as a result of new information, future events or otherwise. RESULTS OF OPERATIONS Overview Total sales for the third quarter of fiscal 2013 increased by 10% to $18.6 million compared with $16.9 million in the third quarter of last fiscal year. The increase in sales for the quarter was the result of higher sales volume in the medical segment. Medical sales rose 16% in the third quarter this year to $13.4 million compared with $11.6 million in the third quarter of fiscal 2012 as a result of higher volumes of our M.C. Healthcare beds and PressureGuard® therapeutic support surfaces. In the custom products segment, third quarter sales for fiscal 2013 decreased 2% to $5.2 million compared with the third quarter last year due to lower sales volume in our industrial product lines. See below for additional information on sales performance. Net income for the third quarter of fiscal 2013 increased 64% to $1.2 million, or $0.41 per diluted share, compared with the third quarter of fiscal 2012 primarily because of the sales increase in the medical segment as described elsewhere in this report. For the first nine months of fiscal 2013, net sales decreased 3% to $56.9 million compared with $58.4 million in the same period last fiscal year. The year-to-date sales decline was the result of lower sales volume in the custom products segment, where sales were down 13% to $20.6 million compared with $23.6 million in the same period last fiscal year. Notwithstanding the decline in year-to-date sales, net income for the first nine months of fiscal 2013 increased by 3% to $3.8 million, or $1.28 per diluted share, compared with $3.7 million, or $1.26 per diluted share in the same period last fiscal year. The increase in net income was the result of a more profitable sales mix, as medical sales increased during the period while custom products sales decreased. 12 Medical Sales – Third Quarter Fiscal 2013 Sales in the medical segment increased 16% in the third quarter of fiscal 2013 to $13.4 million compared with $11.6 million in the third quarter of fiscal 2012. Most of the increase in medical sales came from our therapeutic support surfaces, which rose 21% to $7.3 million compared with $6.0 million in the third quarter last year. Sales leaders within the therapeutic support surface product line for the third quarter included the PressureGuard Easy Air®, APM
